Citation Nr: 1416889	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  He died in February 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland. Ohio, which denied service connection for the cause of the Veteran's death.

The appellant testified at a videoconference hearing before the undersigned in August 2013.  A transcript of the hearing is of record. 


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran was unsound mentally at the time he committed suicide as a result of psychiatric disability related to his military service such that he was unable to resist such impulse.

CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.302, 3.312 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claim.  

The appellant claims that the Veteran's death by suicide was related to his military service.  Specifically, she claims that the Veteran's combat service in Vietnam caused his PTSD, which in turn caused him to take his own life.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for posttraumatic stress disorder (PTSD) there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is, in order to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 


Compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) (§ 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct "); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) (§ 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness). 

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).  In addition to the more general benefit-of-the-doubt rule, 38 C.F.R. § 3.302(c)(2) provides that "[i]n all instances any reasonable doubt [about whether or not the veteran's suicidal death was the result of service-connected mental unsoundness] should be resolved favorably to support a finding of service connection."

In the case at hand, service personnel records show that the Veteran was awarded the Combat Action Ribbon for his service in Vietnam.  Following service, in April 2007, the Veteran was examined by Dr. DBH, who concluded that he had PTSD due to his combat service.

VA treatment records show that the Veteran was receiving psychiatric treatment, to include psychotherapy, in the year leading up to his death in February 2008.  The VA treatment records note a provisional diagnosis of PTSD.  In April 2007 it was noted that the Veteran was experiencing clinical distress from PTSD symptoms.  In May 2007 he admitted to having some suicidal thoughts.  

A January 2008 VA C&P examination report found that the Veteran did not meet the criteria for a diagnosis of PTSD. 

The Veteran's death certificate listed the immediate cause of death as gunshot wound to the head.  The manner of death was listed as self inflicted (suicide). 

At the time of the Veteran's death, service connection had been established for tinnitus and residuals of a back injury with peripheral neuropathy of the feet.  Service connection had not been established for a psychiatric disability (and had, in fact, been denied for PTSD).

During the August 2013 hearing, the Veteran's widow testified that the Veteran was depressed, easily agitated and experienced nightmares prior to his death.  AH testified that on the day of his death, the Veteran had allegedly been told "to grow up, pull his pants up, and be a big boy about his marital problems."  AH stated that "what happened was that somebody was having a bad day up there at mental health and they took it out on the veteran," who then went home and killed himself.

Taking into account the relevant evidence outlined above, and resolving any reasonable doubt in the appellant's favor, service connection is warranted for the cause of the Veteran's death.  The Board acknowledges that the Veteran was not service connected for any psychiatric disability. It is also recognized that that the RO previously denied service connection for PTSD, finding that no disability was present on examination.  

However, the totality of the evidence is at least in equipoise as to whether the Veteran suffered from PTSD.  The Veteran was the recipient of the Combat Action Ribbon, which serves to establish his claim of combat related stressors.  There are also VA and non-VA records that suggest that the Veteran suffered from PTSD as a result of those stressors.  It is true that the VA examination did not detect the presence of any psychiatric disorder let alone PTSD.  However, the probative value of the examination is limited due to the fact that the Veteran was not administered all the recommended psychological testing.  The examiner also failed to provide adequate rationale for his negative conclusion.  The balance of evidence thereby supports a finding that the Veteran had PTSD as a result of his active military service.

Next, although an objective finding of mental unsoundness at the time of the Veteran's death is not of record, on balance, the credible statements made by the appellant and AH, as well as the VA treatment records noted above, are sufficient affirmative evidence showing circumstances that would not lead a rational person to intentional self-destruction.  This would include the Veteran's reported feelings of depression.  The Board notes that the very act of suicide is considered to be evidence of mental unsoundness and that, when taken into account with the evidence of record, the issue of whether or not the Veteran was of unsound mind is at least in relative equipoise.  That is, the preponderance of the evidence does not weigh in favor of a finding that the Veteran's suicide was an act of willful misconduct.  Accordingly, after resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death (due to PTSD) is warranted.

The claim for service connection for the cause of the Veteran's death has been granted.  Any error related to VA's duty to notify and assist the appellant is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the cause of the Veteran's death is granted.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


